CHITTENDEN, J.
Epitomized Opinion
Emery was convicted in the Lucas Common Pleas for unlawfully procuring an abortion, the result of which, was the death of the patient. He was sentenced to serve a minimum of three years in the penitentiary.
A petition in error was filed in the Court of Appeals in which Emery alleged numerous errors in the record and proceedings in the trial court. He claimed that the verdict and judgment were contrary to the weight of the evidence, and that the prosecuting attorney was guilty of misconduct in arguing the case to the jury.
The court held:
1. The case as shown by the record was tried in the most proper and orderly manner.
2. The argument of the prosecuting attorney was merely a dispassionate discussion of the evidence as introduced in the trial; and no prejudicial error existed by virtue of such argument.'
3. In Ohio, corroboration of testimony of a witness is not essential to conviction, if jury believes the uncorroborated testimony of the witness, but if the court instructs a jury to the contrary, such instructi nois proper.
On review of the record the trial court’s judgment was affirmed.